           Case 2:20-cv-00052-JRG Document 8 Filed 03/09/20 Page 1 of 3 PageID #: 67
             Case 2:20-cv-00052-JRG Document 4 Filed 02/25/20 Page 1 of 2 PagelD#: 59

, AO 440 (Rev. 06/12) Summons in a Civil Action



                                        UNITED STATES DISTRICT COURT
                                                                      for the

                                                            Eastern District of Texas



              VARTA MICROBATTERY GMBH



                              Plaintiff(s)
                                  V.                                            Civil Action No. 2:20-cv-00052

                     AMAZON.COM, INC.




                            Defendaitt(s)


                                                      SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Amazon.COm, Inc.
                                             c/o Corporate Servcie Company, its registered agent
                                             251 Little Falls Drive
                                             Wilmington, DE 19808




           A lawsuit has been filed against you.


           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Andrew W. Stinson
                             Ramey & Flock, P.C.
                             100 E. Ferguson Street, Suite 404
                             Tyler, Texas 75702




           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                   CLERK OF COURT


Date: 2/25/20                                                                           C~^OJ^A.^'^^
                                                                                             Signature of Clerk or Deputy Clerk
           Case 2:20-cv-00052-JRG Document 8 Filed 03/09/20 Page 2 of 3 PageID #: 68

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00052-JRG


                                                         PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))


           This summons for (name of individual and title, if any) AMAZON.COM, INC.

 was received by me on (date) 02/25/2020


           0 I personally served the summons on the individual at (place)

                                                                            on (date) ; or


           D I left the summons at the individual's residence or usual place of abode with (name)

                                                             , a person of suitable age and discretion who resides there,

           on (date) , and mailed a copy to the individual's last known address; or


           D I served the summons on (name of individual) , who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                            on (date) ; or


           1~1 I returned the summons unexecuted because ; or


               Other (specify): \ delivered a true copy of the Summons*, and Complaint to AMAZON.COM, INC. by delivery
                                to Paul Sisofo of Corporation Service Company, its Registered Agent, at 251 Little Falls Dr.,
                                Wilmington, DE 19808 on February 28, 2020 at 10:05 a.m.,++


           My fees are $ for travel and $ for services, for a total of $ 0.00



           I declare under penalty of perjury that this information is true.




 Date: 03/09/2020
                                                                                       ^er-^er 's signature



                                                             Michael J. Collins Process Server PSC-359, expires 07/31/2020
                                                                                    Printed name and title


                                                                                 11 ON College Ave #1002
                                                                                     Tyler, TX 75702

                                                                                       Server's address



 Additional information regarding attempted service, etc:
  *with the date of delivery endorsed theron
  ++by Certified Mail, return-receipt requested.
   PS Form 3811 and USPS tracking information are attached
   Certified Mail Number 9414 7266 9904 2156 6540 86
   Exhibit A; Exhibit B; and Exhibit C were attached
3/9/2020
               Case 2:20-cv-00052-JRG Document 8 Tracking | USPS
                                                 Filed 03/09/20  Page 3 of 3 PageID #: 69




     Add a tracking number



                                                                                                                  Showing: [ AH



                       941472<)(>y904/"1 iWi;)40n6

                       Delivered:
                       WILMINGTON, DE 19808 on
                       February 28, 2020 at 10:05 am




                                                                                  COMPLETE THIS SECTION ON DELIVERY
                                    Return Receipt (Form 3811) Barcode
                                                                                  A. Signature                                         D Agent
                                                                                  X i: ^ ,                     r-                      .'CUAddressee
                                                                                  B. Received by (Printed Name) •             C. Dale Of Delivery


                             ^"IQ ^8Lb (1ci04 S156 b54D fl^                       D. Is deliveiy addr^ss'ctifferent froip ftem 1 ?.'
                                                                                     If YES, enter delively'addressbeio*: '^5^o^;        ll
                          1. Article Addressed to:
                            AMAZON. COM, INC.
                            C/o Corporation Service Comapny, Registered ^gent
                            25-1 Little Falls Dr
                            'WHmington, DE 19808
                                                                                 3_Service Type:
                                                                                 m Certified Mail
                                                                                 D Certified Mail Restricted Delivery
                                                                                                   Reference Information
                                                                                           A Stinson

                          2. Certified Mail (Form 3800) Article Number
                             cmlm i^ ^04 sisa b540 ab

                          PS Form 3811, Facsimile, July 2015                                                           Domestic Return Receipt




                                                                UPDATED 3/9/2020 9:20 AM



https://m.usps.com/mH'rackConfirmAction                                                                                                                1/1
